Title: From Thomas Jefferson to John Davis, 18 January 1824
From: Jefferson, Thomas
To: Davis, John

Monticello
Jan. 18. 24.I thank you, Sir, for the copy you were so kind as to send me of the revd mr Bancroft’s Unitarian sermons. I have read them with great satisfaction, and always rejoice in efforts to restore us to primitive Christianity, in all the simplicity in which it came from the lips of Jesus. had it never been sophisticated by the subtleties of Commentators, nor paraphrased into meanings totally foreign to it’s character, it would at this day have been the religion of the whole civilized world. but the metaphysical abstractions of Athanasius, and the maniac ravings of Calvin, tinctured plentifully with the foggy dreams of Plato, have so loaded it with absurdities and incomprehensibilities, as to drive into infidelity men who had not time, patience, or opportunity to strip it of it’s meretricious trappings, and to see it in all it’s native simplicity and purity. I trust however that the same free exercise of private judgment which gave us our political reformation will extend it’s effects to that of religion, which the present volume is well calculated to encourage and promote.Not wishing to give offence to those who differ from me in opinion, nor to be implicated in a theological controversy, I have to pray that this letter may not get into print, and to assure you of my great respect and good will.Th: Jefferson